Title: Orders, 20 October 1755
From: Washington, George
To: 

 

[Winchester, 20 October 1755]

To the Commanding Officer of the Troops, which shall arrive here from Fredericksburgh and Alexandria.
You are hereby ordered to Halt with the men under your Command, until my Return from Fort Cumberland. You are to make regular Returns, signed by yourself, to the Commissary every day, of the number of men you have under your Command, for which he is to deliver you Provisions.
The Court House and Barracks at Lemons, are allotted for your men. You are to apply to the Commissary for some body to dress provisions for your men, and to provide fire-wood for them.
The Guard left on the magazine is to join the Recruits, and you to mount a fourth part of your men as a Guard, which is to be Relieved every Day. &c.

G:W.
Winchester: October 20th 1755.    

